UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 Estate of MARY MATTHEWS AND
 JAMES MATTHEWS,

    Plaintiff                                                  Civil No. 07-301 (CKK)

           v.

 NOVARTIS PHARMACEUTICALS
 CORPORATION,

    Defendant.



                                  MEMORANDUM OPINION
                                    (November 26, 2014)

       This suit alleging that Mary Matthews suffered injuries as a result of her treatment with

the drug Zometa marketed and distributed by Novartis Pharmaceuticals Corporation, is before

this Court on remand from Multi-District Litigation proceedings in the Middle District of

Tennessee. Upon remand, the parties were directed to show cause why this case should not be

transferred to the United States District Court in the district where Plaintiff resides. The parties

agree that the case should be transferred out of the United States District Court for the District of

Columbia, but disagree on the Court to which the case should be transferred: Plaintiff argues for

the United States District Court for the Middle District of Florida, while Defendant argues for the

United States District Court for the Southern District of Georgia. Upon consideration of the

pleadings,1 the relevant legal authorities, and the record for purposes of this Motion, the Court



       1
         Plaintiff’s Response to Show Cause Order (“Pl.’s Resp.”), ECF No. [8]; Defendant’s
Response to Show Cause Order (“Def.’s Resp.”), ECF No. [9]; Defendant’s Motion to Transfer
Case (“Def.’s Mot”), ECF No. [14]; Plaintiff’s Opposition to Motion to Transfer Case (“Pl.’s
Opp’n”), ECF No. [15]; Defendant’s Reply (“Def.’s Reply”), ECF No. [16].
finds that private and public interest considerations outweigh the deference given to Plaintiff’s

chosen forum. Accordingly, the Court GRANTS Defendant’s Motion to Transfer to the United

States District Court for the Southern District of Georgia and DENIES Plaintiff’s request to

transfer this case to the United States District Court for the Middle District of Florida.

                                       I.      BACKGROUND

   A. Factual Background

       The following facts are not disputed by the parties. Mary Matthews began treatment with

Zometa while she was living in Florida, within the jurisdiction of the United States District Court

for the Middle District of Florida. Def.’s Mot., Ex. 3 (Dr. Schreiber Depo.), at 6-7. On July 3,

2002, in Florida, Dr. Fred Schreiber first prescribed Zometa to Ms. Mathews. Id. at 7. Dr.

Schreiber treated Ms. Matthews with Zometa through November 2003. Id. at 8. Approximately

a year after beginning treatment with Zometa, Ms. Matthews and her husband moved to Axson,

Georgia, within the jurisdiction of the United States District Court for the Southern District of

Georgia. Id., Ex. 1 (Pl.’s Fact Sheet), at 5. While in Georgia, Ms. Matthews was treated by Drs.

Marco Ayulo and Asit Jha with Zometa and a generic version of Aredia from November 2003

through May 2006. Id., Ex. 4 (Ayulo Depo.) at 7-10; id., Ex. 5 (Jha Depo.), at 7-10. Dr. Ayulo

discontinued Ms. Matthews’ use of Zometa in August 2005, but placed Ms. Matthews back on

the drug during his last visit with her in May 2006. Id. at 9.

       In June 2006, while still living in Georgia, Ms. Mathews was diagnosed by Dr. Fernando

Alvarado with osteonecrosis of the jaw (“ONJ”), or “bone death resulting from poor blood

supply to an area of the bone.” Compl. ¶ 1; Def.’s Mot., Ex. 6 (Alvarado Depo.), at 8-9. Dr.

Alvarado treated Ms. Matthews for her ONJ from June 2006 to July 2007. Def.’s Mot., Ex. 6

(Alvarado Depo.), at 7-10. Ms. Matthews was also treated for her ONJ by Dr. Steve Wilkerson

                                                  2
in Douglas, Georgia in June of 2006. Id., Ex. 7 (Wilkerson Depo.), at 10. In total, Ms.

Matthews was treated with the drugs at issue for over four years. For more than three of those

years, Ms. Matthews was receiving her treatment in Georgia. Ms. and Mr. Matthews, who lived

in Georgia at the time they filed this suit in 2007, have since passed away. See Pl.’s Opp’n at 2.

Plaintiffs’ daughter, April McMullins, is executor of the estates of Ms. and Mr. Mathews and has

been substituted as Plaintiff in this action. Id. Ms. McMullins lives in Minneola, Florida, which

is located in the Middle District of Florida. Id.

   B. Procedural Background

       In February 2007, Ms. and Mr. Matthews filed suit in the District of Columbia against

Defendant Novartis Pharmaceuticals Corporation for strict liability, negligent manufacture,

failure to warn, breach of express warranty, breach of implied warranty, and (for Mr. Matthews)

loss of consortium. Compl. ¶ 16-42. The Complaint alleges that Aredia and Zometa cause ONJ

and that Ms. Matthews’ ONJ was caused by her infusions of Zometa. Id. ¶ 1. Although the suit

was brought in the District Court for the District of Columbia, the case was transferred in April

2007 to the Multi-District Litigation panel, which sent the case to the United States District

Court for the Middle District of Tennessee to be considered along with other Aredia/Zometa

cases. See Letter from MDL Panel, ECF No. [3].

       In December 2013, the case was remanded to this Court. See Conditional Transfer Order,

ECF No. [5]. After this Court issued a Show Cause Order requiring the parties to show why the

case should not be transferred to the district where Plaintiff resides, the parties each responded

that the case should be transferred out of the District Court for the District of Columbia, but

disagreed as to the court to which the case should be transferred. Plaintiff advocates a transfer to



                                                    3
the United States District Court for the Middle District of Florida, while Defendant advocates a

transfer to the United States District Court for the Southern District of Georgia.

   The Court reviewed the parties’ responses to the Show Cause Order, but found that neither

party presented sufficiently supported facts for the Court to determine the appropriate district to

which this matter should be transferred. See Order (April 10, 2014), ECF No. [13], at 1-2. In its

Order, the Court noted that “when evaluating motions to transfer, courts should only consider

undisputed facts supported by affidavits, depositions, stipulations, or other relevant documents.”

Id. at 1-2 (citing Bederson v. United States, 756 F. Supp. 2d 38, 50 n. 6 (D.D.C. 2010) (citing

Midwest Precision Servs. Inc. v. PTM Indus. Corp., 574 F. Supp. 657, 659 (N.D. Ill. 1983))).

Consequently, the Court ordered Defendant to file a Motion to Transfer with fully supported

facts addressing, among other things, the location(s) where plaintiffs and their representatives

live(d) at all relevant times, including presently; the location(s) where Ms. Matthews was treated

with Aredia and Zometa and the length of time she received treatment at the location(s); the

location(s) where Plaintiff was diagnosed and treated for jaw osteonecrosis and the length of

time she received treatment at the location(s); the location and identity of witnesses in this case,

particularly treating doctors; and the location of relevant documents in this case. Order (April

10, 2014), at 2. This Court further ordered Plaintiff to file a Response to Defendant’s Motion,

responding to Defendant’s arguments and providing fully supported facts addressing, among

other things, the factors outlined above as they pertain to Plaintiff’s argument regarding the

proper court to which this case should be transferred. Id. Defendant was permitted to file a

Reply. Id. at 2-3. Having received all of the parties’ briefing, the issue now ripe and before the

Court is whether the “convenience of parties and witnesses, in the interest of justice” are in favor



                                                 4
of transferring venue to the United States District Court for the Southern District of Georgia or

the United States District Court for the Middle District of Florida. 28 U.S.C. § 1404(a).

                                    II.     LEGAL STANDARD

       Both parties seek to have this Court transfer the venue of this case pursuant to 28 U.S.C.

§ 1404(a). Pursuant to 28 U.S.C. § 1404(a), a court may transfer a case to any other district

where it might have been brought “[f]or the convenience of parties and witnesses, in the interests

of justice.” Determining whether transfer is appropriate pursuant to 28 U.S.C. § 1404(a) calls for

a two-part inquiry. The Court must first ask whether the transferee forum is one where the action

“might have been brought” originally. Id. Venue is proper in a “judicial district where any

defendant resides . . . [or] in which a substantial part of the events or omissions giving rise to the

claim occurred. . . [or] any judicial district in which any defendant is subject to the court’s

personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

           Second, the Court must consider whether private and public interest factors weigh in

favor of transfer. Lentz v. Eli Lilly & Co., 464 F. Supp. 2d 35, 37 (D.D.C. 2006). In considering

whether a transfer would be proper, the court may consider the following “private interest”

factors:

       (1) The plaintiff’s choice of forum, unless the balance of convenience is strongly
       in favor of the defendants; (2) the defendants’ choice of forum; (3) whether the
       claim arose elsewhere; (4) the convenience of the parties; (5) the convenience of
       the witnesses of the plaintiff and defendant, but only to the extent that the
       witnesses may actually be unavailable for trial in one of the fora; and (6) the ease
       of access to sources of proof.

Greater Yellowstone Coalition v. Bosworth, 180 F. Supp. 2d 124, 127 (D.D.C. 2001). The Court

must also weigh public interest considerations such as (1) the transferee court’s familiarity with

the governing laws and the pendency of related actions in the transferee’s forum; (2) the relative


                                                  5
congestion of the calendars of the potential transferee courts; and (3) the local interest in

deciding local controversies at home. Id. at 128. Section 1404(a) vests discretion in the district

court to conduct an “individualized, case-by-case analysis.” Stewart Org., Inc. v. Ricoh Corp.,

487 U.S. 22, 29 (1988). The “plaintiff’s choice of forum is ordinarily entitled to deference,”

Nat’l Ass’n of Home Builders v. U.S. Envt’l Prot. Agency, 675 F. Supp. 2d 173, 179 (D.D.C.

2009) (citation omitted).

        The moving party bears the burden of establishing that convenience and the interests of

justice weigh in favor of a transfer to that district. See Int’l Bhd. of Painters & Allied Trades

Union v. Best Painting and Sandblasting Co., Inc., 621 F. Supp. 906, 907 (D.D.C. 1985). As

both parties have effectively moved the Court to transfer this case out of the District Court for

the District of Columbia, each party bears the burden of establishing that the relevant factors

favor transfer to their chosen district.

                                           III.   DISCUSSION

        In regards to the threshold inquiry under 28 U.S.C. § 1404(a), the Court concludes—and

the parties do not dispute—that this action could have properly been brought in either the

Southern District of Georgia or the Middle District of Florida. See generally Def.’s Reply; see

Pl.’s Opp’n at 5. Accordingly, the only question for the Court to analyze is whether the parties

have met their burden of showing that their private interests and the public interest favor transfer

of this action to the Middle District of Florida or the Southern District of Georgia. The Court

shall consider each private interest factor and public interest factor in turn.

    A. Private Interest Factors

            1. Plaintiff’s Choice of Forum

        “[P]laintiff’s choice of forum is a ‘paramount consideration in any determination of a

                                                   6
transfer request.’ ” Sheffer v. Novartis Pharms. Corp., 873 F. Supp. 2d 371, 375 (D.D.C. 2012)

(quoting Thayer/Patricof Educ. Funding, L.L.C. v. Pryor Res., 196 F. Supp. 2d 21, 31 (D.D.C.

2002). Plaintiff has selected the Middle District of Florida as her forum. While courts should

give deference to a plaintiff's choice of forum, “this deference is weakened if . . . another

‘jurisdiction has the stronger factual nexus.’ ” Scurlock v. Lappin, 870 F. Supp. 2d 116, 123

(D.D.C. 2012) (citation omitted); see also Miller v. Insulatino Contractors, Inc., 608 F. Supp. 2d
97, 102 (D.D.C. 2009) (“When the events occur in more than one district, a court can consider

which jurisdiction has the stronger factual nexus to the claims.”). As explained in greater detail,

infra, Georgia has the stronger factual nexus to this case. Accordingly, this factor weighs only

slightly in favor of transfer to the Middle District of Florida.

           2. Defendant’s Choice of Forum

       The defendant’s choice of forum is a consideration when deciding a § 1404(a) motion,

however, it is not ordinarily entitled to deference. Sheffer, 873 F. Supp. 2d at 376 (citing

Mahoney v. Eli Lilly & Co., 545 F. Supp. 2d 123, 127 (D.D.C. 2008)). Moreover, Novartis, “a

multinational corporation, readily able to defend this lawsuit in either district, has no real stake in

having the case heard in either forum.” Id. at 376 (finding defendant Novartis’ choice of forum

to be a neutral factor in a Zometa/Aredia products liability case); see also Veney v. Starbucks

Corp., 559 F. Supp. 2d 79, 84 (D.D.C.2008) (giving little weight to multinational corporation’s

choice of forum). Accordingly, the Court finds this factor to be neutral.

           3. Where Claim Arose

       The Court must next consider where this claim arose. Pharmaceutical product liability

cases arise wherever the plaintiff took the drug, purchased the drug, and was prescribed the drug.

Sheffer, 873 F. Supp. 2d at 376 (citing Dean v. Eli Lilly & Co., 515 F. Supp. 2d 18, 22 (D.D.C.

                                                   7
2007)). In this case, Ms. Matthews ingested, purchased, and was prescribed the drugs at issue in

both the Middle District of Florida and the Southern District of Georgia. Accordingly, the claim

at issue here could be said to have arisen in either the Middle District of Florida or the Southern

District of Georgia. However, the majority of the material events that constitute the factual basis

of Plaintiff’s claims occurred in the Southern District of Georgia. Ms. Mathews received all of

her generic Aredia infusions and most of her Zometa infusions in Georgia. Although Ms.

Mathews was prescribed and took Zometa in each of the transferee districts, she was diagnosed

with and treated for the injuries allegedly caused by the drugs in Georgia. Accordingly, this

factor weighs in favor of transfer to the Southern District of Georgia. See Lagor v. Eli Lilly and

Co., No. 06-1967, 2007 WL 1748888, *3 (D.D.C. 2007) (transferring case to Rhode Island even

though plaintiff ingested DES in both Rhode Island and Massachusetts because “the clear

majority of the material events that constitute the factual basis of plaintiffs’ claims occurred in

Rhode Island.”).

         4.    Convenience of the Parties

       Plaintiff next argues that transfer to the Middle District of Florida is most appropriate

because she resides in the Middle District of Florida making that location far more convenient

for her. Plaintiff contends that the two districts are equally convenient to Defendant and,

therefore, this factor weights in her favor. Pl.’s Opp’n at 2. The Court does not find this factor

dispositive.

       Plaintiff contends that litigating in the Middle District of Florida would be more

convenient because it would “reduce[ ] all costs on [Plaintiff] to appearing at trial.” Pl.’s Opp’n

at 3. However, Plaintiff makes no argument that the added cost of litigation would be unduly

burdensome in the Southern District of Georgia. See Gemological Inst. of Am., Inc., v. Thi-Dai

                                                8
Phan, 145 F. Supp. 2d 68, 74 (D.D.C. 2001) (finding transfer away from plaintiff’s preferred

forum appropriate where plaintiffs did not “offer[ ] any documentation to show that [the transfer]

would be unduly burdensome to its finances”). Moreover, the Court notes that the two proposed

transferee districts are adjacent to each other and, although the Southern District of Georgia is

not as convenient as the Middle District of Florida, Plaintiff could reach a Southern District of

Georgia district court by car without an unduly lengthy drive. See Lagor, 2007 WL 1748888, at

*11 (holding that the relatively close proximity of the parties’ desired forums minimized any

inconvenience to plaintiffs that could result from a transfer to Rhode Island as opposed to a

transfer to Massachusetts). Accordingly, this factor weighs only slightly in favor of transferring

this case to the Middle District of Florida.

         5.    Convenience of Witnesses

       Defendant’s argument that this case should be transferred to the Southern District of

Georgia rests primarily on the fact that all of the treating physicians who might be called at trial,

except for one, reside in Georgia. See Def’s. Mot. at 4. Defendant notes that by transferring this

case to Georgia, four of Ms. Matthews’ treating physicians will be able to appear in person while

only the initial prescriber of the drugs in question, Dr. Schreiber, would potentially have to

appear by deposition. Id. Plaintiff, on the other hand, argues that this case should be transferred

to the Middle District of Florida because Ms. Matthews’ first prescribing physician resides there.

Pl.’s Opp’n at 3-4.

       “The convenience of the witnesses has been described as ‘the most critical factor’ to

examine when deciding a motion to transfer.” Sheffer, 873 F. Supp. 2d at 377(quoting Pyrocap

Int’l Corp. v. Ford Motor Co., 259 F. Supp. 2d 92, 97 (D.D.C. 2003)). Courts in this Circuit have

repeatedly recognized that when the vast majority of essential fact witnesses are within the

                                                 9
subpoena power of a proposed district this factor favors transfer to that district because it will be

more convenient for fact witnesses to appear. See Dean, 515 F. Supp. 2d at 22-23 (“Because the

vast majority of essential fact witnesses are within the subpoena power of the District of

Massachusetts (but not the District of Columbia) and because it will be more convenient for fact

witnesses to appear in the District of Massachusetts, this factor favors transfer.”); Lagor, 2007
WL 1748888, at *4 (finding transfer appropriate to the district where it “will be the most

convenient for the greatest number of potential witnesses”); MacMunn v. Eli Lilly Co., 559
F. Supp. 2d 58, 62-63 (D.D.C. 2008) (“the fact that almost all of the nonparty, nonexpert

witnesses reside in Massachusetts clearly weighs in favor of transfer”).

       The causes of action alleged in this case will require testimony from Ms. Matthews’

prescribing physicians and the physicians who treated her for the injuries Plaintiff alleges were

caused by Defendant’s drugs. While Ms. Mathews’ initial prescribing physician, Dr. Schreiber,

is located in Florida, four physicians located in Georgia also prescribed Ms. Mathews the drugs

at issue and/or diagnosed her and treated her for her eventual injuries. The testimony of all of

these physicians will likely be important to this case, but the greatest number of physicians reside

in Georgia. Moreover, Plaintiff has not indicated any reason to believe that Dr. Schreiber is an

unwilling witness who would not present himself at trial thus necessitating the subpoena power

of a district court. See Thayer/Patricof Educ. Funding, L.L.C., 196 F. Supp. 2d at 32 (holding

that the movant must show that a witness would be unwilling to testify; absent any such showing

the Court assumes the witness would voluntarily appear). Accordingly, the convenience of the

witnesses weighs in favor of transferring this case to the Southern District of Georgia.




                                                 10
         6.    Ease of Access to Sources of Proof

       Finally, although modern technology makes the location of documents less important

than it once was, this Court finds that the ease of access to sources of documentary proof weighs

in favor of transfer to the Southern District of Georgia, where a vast majority of the document

owners—i.e. the prescribing and treating physicians—can be reached with a subpoena if

necessary.

   B. Public Interest Factors

         1. Transferee’s Familiarity with Governing Laws & Pendency of Related Actions

       Courts have long held that it is preferable to try a diversity case “in a forum that is at

home with the state law that must govern the case.” Van Dusen v. Barrack, 376 U.S. 612, 645

(1964). Defendant argues that transfer to the Southern District of Georgia is appropriate because

Georgia law will likely apply to issues of liability and compensatory damages given that Ms.

Mathews was a resident of Georgia, received most of her treatments with the drugs at issue in

Georgia, and was diagnosed and treated for her jaw injury in Georgia. Def.’s Mot. at 5. Plaintiff

argues that a transfer is favored to the Middle District of Florida because it is experienced with

Aredia/Zometa cases and has a number of other Aredia/Zometa cases that are presently pending.

Pl.’s Opp’n at 4. Plaintiff also argues that Florida law will likely govern this matter. Id. at 5.

       The Court finds that this factor weighs in favor of transfer to the Southern District of

Georgia because Georgia law will likely govern. When a case is transferred under 28 U.S.C. §

1404(a), the transferee court is “obligated to apply the state law that would have been applied if

there had been no change of venue.” Van Dusen, 376 U.S. at 639. This principle requires

District of Columbia choice of law, as it pertains to the governing substantive law, to apply in

this case. See id. Under the District of Columbia’s choice of law analysis, the Court must

                                                 11
analyze four factors in determining which state’s substantive law will apply: (1) where the injury

occurred; (2) where the conduct causing the injury occurred; (3) the domicile, residence,

nationality, place of incorporation, and place of business of the parties; and (4) where the

relationship between the parties is centered. Herbert v. District of Columbia, 808 A.2d 776, 779

(D.C. 2002) (citing Restatement (Second) of Conflict of Laws § 145 cmt. d (1971)). Here, it

appears that Ms. Matthews’ alleged injury occurred in the Southern District of Georgia where

she was diagnosed with ONJ three years after leaving Florida to move to Georgia. Cf. Lagor,

2007 WL 1748888, at *5 (DES products liability case holding that the purported injury should

not be measured at ingestion, but instead, when the injured party was born prematurely). The

conduct that caused Ms. Matthews’ injury—her prescription, purchase, and ingestion of the

drugs—occurred in both Florida and Georgia, however, the majority of the conduct occurred in

Georgia where she was prescribed the drugs (and even taken off and put back on the drugs) and

ingested the drugs over three years as opposed to one year in Florida. As for the third factor,

Defendant is incorporated in neither of the proposed transferee districts and does business in

both, making this a neutral factor in the choice-of-law analysis. At the time they filed their

Complaint, Ms. and Mr. Mathews were domiciled in and residents of the Southern District of

Georgia. Lastly, the relationship between the parties is primarily centered in the Southern

District of Georgia since it is the site where Ms. Mathews received most of the treatment with the

drugs, and where her alleged injuries were diagnosed and treated. Accordingly, the Court finds

that Georgia law would likely govern this case.

       Since Georgia products liability law will likely govern and products-liability law

“involves complex and continually evolving concepts,” Sheffer, 873 F. Supp. 2d at 380 (quoting

Godoy ex rel. Gramling v. E.I. du Pont de Nemours and Co., 768 N.W.2d 674, 680 (2009)), the

                                                  12
Southern District of Georgia’s experience interpreting Georgia products-liability law strongly

favors transfer. See id. (“Familiarity with the governing law is more significant when legal

issues presented are complex or unsettled.”). Even if the Middle District of Florida has extensive

experience with Aredia and Zometa cases, courts have held that this experience does not

counterbalance the interest in having the trial of a diversity case “in a forum that is at home with

the state law that must govern the case.” MacMunn, 559 F. Supp. 2d at 63 (quoting Gulf Oil

Corp. v. Gilbert, 330 U.S. 501, 509 (1947)).

           2.   Relative Congestion of Potential Transferee Courts

       As for the relative congestion of the proposed transferee courts, Defendant contends that

the Southern District of Georgia’s docket is less congested than the docket of the Middle District

of Florida. In support of this contention, Defendant cites to the United States Courts’ website

which shows that the Middle District of Florida has 7,392 cases pending, while the Southern

District of Georgia has only 546 pending cases. Def.’s Mot. at 5-6, n. 3. Moreover, the median

time from filing to disposition of a case in the Middle District of Florida is 9.2 months and 8

months in the Southern District of Georgia.2 Id. Plaintiff does not dispute this information.

Accordingly, this factor weighs in favor of transfer to the Southern District of Georgia.




       2
          http://www.uscourts.gov/uscourts/Statistics/JudicialBusiness/2013/appendices/C05Sep1
3.pdf (last visited Nov. 26, 2014). The Court has included the most recent statistics from 2013
in this Memorandum Opinion. In its Motion, Defendant cited to 2012 statistics which indicated
that the medium time from filing to disposition of a case in the Middle District of Florida was
38.4 months, but only 8.1 months in the Southern District of Georgia. In 2012, there were
12,884 cases pending in the Middle District of Florida and only 591 cases pending in the
Southern District of Georgia. See Def.’s Mot. at 5-6 (citing
http://www.uscourts.gov/uscourts/Statistics/JudicialBusiness/2012/appendices/C05Sep12.pdf).
The Court finds that the more recent statistics still support the thrust of Defendant’s argument as
to this factor.
                                                 13
         3. Local Interest in Deciding Local Controversies at Home

       Finally, the Court must consider the “interest [of each state] in redressing the harms of its

citizens.” MacMunn,559 F.Supp.2d at 63. Each party argues that their proposed transferee

district has an interest in deciding this case because the claim arose within that district. See Pl.’s

Opp’n at 5; Def.’s Mot. at 5. However, the Court found, supra, that Plaintiff’s claim is most

appropriately characterized as arising in Georgia.       As Georgia has an interest in litigating

controversies that arise locally, this factor weighs in favor of transfer to the Southern District of

Georgia. See MacMunn, 559 F. Supp. 2d at 63 (“The District, while its contacts with the case are

not ‘legally insignificant,’ . . . does not derive as great an interest from those contacts as

Massachusetts does from its interest in redressing the harms of its citizens.”).

                                        IV.     CONCLUSION

       For the foregoing reasons, the Court finds that all of the private-interest and public-

interest factors either favor granting Defendant’s motion to transfer this case to the Southern

District of Georgia or are neutral, with the exception of Plaintiff’s choice of forum and

convenience of the parties. However, the significance of Plaintiff’s chosen forum and any

inconvenience to Plaintiff of litigating in Defendant’s chosen forum is diminished because

Defendant’s chosen forum has the stronger factual nexus to this case and Plaintiff has not

demonstrated she will be unduly burdened by litigating in Defendant’s chosen forum.

Accordingly, the Court finds that it would be in the interest of justice to transfer this case to the

United States District Court for the Southern District of Georgia and, therefore, GRANTS

Defendant’s Motion. An appropriate Order accompanies this Memorandum Opinion.

                                                         /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      UNITED STATES DISTRICT JUDGE

                                                 14